 
 
I 
111th CONGRESS
1st Session
H. R. 2202 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2009 
Mr. Cardoza (for himself, Mr. Salazar, and Mr. Shuler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for a nonrefundable tax credit against income tax for individuals who purchase a residential safe storage device for the safe storage of firearms. 
 
 
1.Short titleThis Act may be cited as the Child Safety and Home Security Act of 2009. 
2.Credit for residential safe storage device purchases 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Purchase of a residential safe storage device 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to 50 percent of the amount paid by the taxpayer for the purchase or purchases of a residential safe storage device that is put into service by the taxpayer for the securing of firearms. 
(b)Limitations 
(1)Maximum creditThe credit allowed under subsection (a) shall not exceed $300 for each individual for a taxable year. 
(2)Carryforward of unused credit 
(A)Rule for years in which all personal credits allowed against regular and alternative minimum taxIn the case of a taxable year to which section 26(a)(2) applies, if the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a)(2) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.  
(B)Rule for other yearsIn the case of a taxable year to which section 26(a)(2) does not apply, if the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a)(1) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 23, 24, 25B, and 25D), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year. 
(C)LimitationNo credit may be carried forward under this subsection to any taxable year following the third taxable year after the taxable year in which the purchase or purchases are made. For purposes of the preceding sentence, credits shall be treated as used on a first-in first-out basis. 
(c)Definition of residential safe storage deviceThe term residential safe storage device means a device or container not meant for display of firearms which is specifically designed to store or safeguard firearms from unauthorized access, and which must be unlocked by means of a key, combination, or other similar means. 
(d)Statutory construction; evidence 
(1)Statutory constructionNothing in this section shall be construed— 
(A)as creating a cause of action against any firearms dealer or any other person for any civil liability; or 
(B)as establishing any standard of care. 
(2)EvidenceNotwithstanding any other provision of law, evidence regarding the use or non-use by a taxpayer of the tax credit under this section shall not be admissible as evidence in any proceeding of any court, agency, board, or other entity for the purposes of establishing liability based on a civil action brought on any theory for harm caused by a product or by negligence, or for purposes of drawing an inference that the taxpayer owns a firearm. 
(e)Use of informationNo database identifying gun owners may be created using information from tax returns on which the credit under this section is claimed.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Purchase of a residential safe storage device.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
 
